      Case 1:06-cv-00901-CCC-AV Document 267 Filed 05/27/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAMUEL RANDOLPH,                      :       CIVIL ACTION NO. 1:06-CV-901
                                      :
                   Petitioner         :       (Chief Judge Conner)
                                      :
             v.                       :
                                      :
JOHN E. WETZEL, Secretary,            :       THIS IS A CAPITAL CASE
Pennsylvania Department of            :
Corrections; JAMIE SORBER,            :
Superintendent of the State           :
Correctional Institution at Phoenix;  :
and MARK GARMAN, Superintendent :
of the State Correctional Institution :
              1
at Rockview,                          :
                                      :
                   Respondents        :

                                       ORDER

      AND NOW, this 27th day of May, 2020, upon consideration of the amended

application (Doc. 182) for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by petitioner Samuel Randolph, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     Randolph’s petition for a writ of habeas corpus pursuant to 28
             U.S.C. § 2254 is GRANTED with respect to Claim III regarding
             unlawful denial of his Sixth Amendment right to counsel of
             choice, as clarified in the accompanying memorandum.

      2.     Randolph’s convictions and sentences—including his capital
             convictions and sentences—in the Court of Common Pleas of
             Dauphin County, Pennsylvania, Criminal Division, Nos. CP-22-
             CR-1220-2002, CP-22-CR-1374-2002, CP-22-CR-1746-2002 are
             VACATED.



      1
         Over the course of this habeas litigation, the appropriate respondents have
varied due to changes in petitioner’s place of confinement and appointment of new
state officials. Pursuant to Federal Rule of Civil Procedure 25, we substitute the
proper respondents as of today’s date. See FED. R. CIV. P. 25(d).
Case 1:06-cv-00901-CCC-AV Document 267 Filed 05/27/20 Page 2 of 2



3.    The execution of the writ of habeas corpus is STAYED for
      ninety (90) days from the date of this order, during which time
      the Commonwealth of Pennsylvania may afford Randolph a new
      trial. In the event of an appeal by either party, execution of the
      writ is stayed for a period of thirty (30) days after final
      disposition of the appeal.

4.    There is no basis for the issuance of a certificate of appealability.
      See 28 U.S.C. § 2254 Rule 11(a).

5.    The Clerk of Court is directed to administratively CLOSE this
      case.



                                 /S/ CHRISTOPHER C. CONNER
                                 Christopher C. Conner, Chief Judge
                                 United States District Court
                                 Middle District of Pennsylvania
